 DECISIONS OF NATIONAL LABOR RELATIONS BOARDRobbins & Myers, Inc. and United Steelworkers ofAmerica, AFL-CIO-CLC. Case 9-CA-10296March 16, 1979SUPPLEMENTAL DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERS JENKINSAND PENELLOOn October 21, 1976, the National Labor RelationsBoard issued a Decision and Order in the above-enti-tiled proceeding in which it found that Respondenthas engaged in and was engaging in certain unfairlabor practices in violation of Section 8(a)(1) and (5)and Section 2(6) and (7) of the National Labor Rela-tions Act, as amended, and ordered Respondent tocease and desist therefrom, and to take certain affir-mative action to remedy such unfair labor practices.'Respondent thereupon petitioned the United StatesCourt of Appeals for the Sixth Circuit to review theorder of the Board, contending that the Board's ordershould be set aside upon the ground that the order isbased on an invalid certification. Respondent arguedthat the Board had improperly sustained the Union'sobjections to the second election in which the major-ity of the employees had voted against union repre-sentation, had improperly overruled Respondent'sobjections to the third election, and, thus, had im-properly certified the Union. The Board filed a cross-application for enforcement of its Order. On June 20,1978, the court issued its decision2in which it re-226 NLRB 544. Respondent's defense to the unfair labor practice allega-tion was that the United Steelworkers of America, AFL CIO CLC, hereinthe Union, had not been properly certified as the bargaining representativeand, thus, Respondent had no duty to bargain with it. The Board granted theGeneral Counsel's Motion for Summary Judgment on the ground that Re-spondent's defense only raised issues that had already been litigated andresolved in the underlying representation case.The following is a brief summary of the proceedings in the underlyingrepresentation case. See 266 NLRB at 544 545 for a more complete discus-sion. The underlying representation case was initiated by the Union when itfiled a petition with the Board seeking to represent the production and main-tenance employees at Respondent's Gallipolis, Ohio, plant. Three represen-tation elections were held. On February 21, 1974, in the first election, amajority of the employees voting cast their ballots for the Union. On October29, 1974, the Board issued a decision adopting the Hearing Officer's reportwhich recommended that one of Respondent's objections be sustained andthat a second election be directed. On November 27, 1974, a second electionwas held and a majority of the employees voting cast their ballots againstrepresentation by the Union. On June 20, 1975, the Board issued a decisionadopting in part the Regional Director's findings and recommendations withregard to the Union's objections, and directed a third election. On September25, 1975, a third election was held and the Union received a majority of thevotes cast. On April 6, 1976, the Board issued its Decision and Certificationof Representative in which it adopted the Regional Director's findings andrecommendations that Respondent's objections be overruled and the Unionbe certified as the exclusive collective-bargaining representative.On May 5, 1976, the Union filed a charge alleging that Respondent hadviolated Sec. 8(aK1) and (5) of the Act by refusing to bargain with the Unionand, on June 3, 1976, the General Counsel issued the complaint in thisproceeding alleging the same.2 Robbins & Myers, Inc. v. N.L.R.B. 577 F.2d 382 (6th Cir. 1978).versed the Board's finding that certain of the Union'sobjections to conduct affecting the results of the sec-ond election warranted setting aside the election andremanded the case to the Board for consideration ofthe remaining objections to the second election whichthe Board had found unnecessary to decide in the firstinstance.On August 29, 1978, the Board advised the partiesthat it had decided to accept the remand and thatthey might submit statements of position with respectto the issues raised by the remand. Thereafter, Re-spondent filed a statement of position.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.On remand, the sole issue before us is whether inlight of the court's decision the second election wasproperly set aside. The Union filed five objections toconduct affecting the results of the second election.The Regional Director in his Report on Objections toSecond Election and Recommendations to the Boardrecommended that portions of the Union's first, third,and fifth objections should be sustained, that the sec-ond election should be set aside, and that a third elec-tion should be directed. The Board adopted the Re-gional Director's recommendation that a new electionbe directed, but a majority of the panel found it un-necessary to consider the issues raised by the Union'sObjection 5 since the conduct embraced by Objection13 was sufficiently serious to warrant setting aside theelection. As stated above, the court disagreed withthis finding of the Board. Accordingly, on remandonly Objection 5 remains before us for consideration.In his investigation of the Union's Objection 5, theRegional Director examined the contents of a speechwhich Respondent's president, Hennessey, made todifferent groups of employees the day before the elec-tion, on company property, and during workinghours.4The Regional Director found that certainstatements in the speech constituted objectionableconduct sufficient to set aside the election. Specifi-3 Objection 3 alleged as objectionable threats and promises essentiallyidentical to those raised in Objection I and thus were considered together bythe Regional Director and the Board.I In Objection 5 the Union alleged that in addition to the conduct specifiedin Objections 1-4, Respondent by "other acts and conduct" interfered withthe election. The Regional Director found that the evidence offered by theUnion in support of its allegations in Objection 5 was insufficient to establishobjectionable conduct.However, as noted above, the Regional Director also examined the text ofa speech delivered by Respondent's president and found certain statementsto be objectionable misrepresentations. Although the Union had referred tothat speech in another objection and had only complained of certain allegedthreats and promises of benefits, the Regional Director was "not required to,nor [could] he properly, ignore evidence relevant to the conduct of the elec-tion ... simply because the Union may not have specifically mentioned suchconduct in its objections." American Safety Equipmenr Corporation, 234NLRB 501 (1978).241 NLRB No. 11102 ROBBINS & MYERS, INC.cally, the Regional Director found that three passagesconstituted misrepresentations involving substantialdepartures from the truth at a time which preventedthe Union from making an effective reply, and thatsuch misrepresentations could reasonably be expectedto have had a significant impact on the election. Ac-cordingly, applying the standard enunciated in Holly-wood Ceramics Company, Inc.,5the Regional Directorrecommended setting aside the election.The first passage involved Respondent's character-ization of the employees' right to oust the Union oncethey had selected it as their collective-bargaining rep-resentative:What the pushers have not told you, and hopeyou do not realize, is that once a union gets in,there is basically no turning back-you are stuckwith it from then on.The Regional Director found this passage objection-able in that it misled the employees as to their right,as provided in Section 9(c) of the Act, to petition foran election to decertify a union.Respondent argues that the statement is not mis-leading since it does not purport to be a full descrip-tion of Section 9(c) and in view of the success rates ofdecertification petitions, it merely states the realitythat "basically" unions are rarely ousted. Finally, Re-spondent contends that the Board has held to beunobjectionable stronger statements on the same sub-ject.We agree with the Regional Director. Section 9(c)of the Act provides employees with a clear and un-mistakable right to oust a union as their collective-bargaining representative. Thus, Hennessey's state-ment that "there is basically no turning back" is obvi-ously misleading. Nor does the use of "basically" sig-nificantly lessen the degree of misrepresentation. Theright to file a petition to decertify a union is as sub-stantial as the right to file a petition for union repre-sentation. The failure to allude to the right to oust aunion when coupled with the admonition that "thereis basically no turning back" is clearly an attempt todisguise that right and to convey the impression thatemployees have little or no recourse against a unionwith which they have become disaffected.6' 140 NLRB 221, 224 (1960). Respondent's contention that Shopping KartFood Market, Inc., 228 NLRB 1311 (1977), is dispositive of the issues here iswithout merit. In General Knit of California, Inc., 239 NLRB 619 (1978), theBoard overruled Shopping Kart and returned to the standard for review ofcampaign propaganda as expressed in Hollywood Ceramics. Furthermore,since both the representation and unfair labor practice proceedings in thiscase were originally decided under the principles enunciated in HollywoodCeramics there is no basis for applying Shopping Kart on remand. Blackman-Uhler Chemical Division-Synalloy Corporation, 239 NLRB 637 (1978).6 Northlake Convalescent Hospital, 173 NLRB 992 (1968), which is reliedon by Respondent, is distinguishable from this case. In Northlake, the Boardfound the allegedly objectionable statement to be "ambiguous and [to] notconstitute such a misrepresentation as would impair a free expression ofchoice by the employees." In contrast, the statement in this case clearly andThis misrepresentation could reasonably be ex-pected to have had a significant impact on the elec-tion. By misrepresenting the finality of the employees'selection of the Union as their representative, Re-spondent has unfairly distorted the consequences ofmaking such a decision. Common sense dictates thatan irreversible decision will be approached withgreater caution. Any hesitation or reluctance to votefor union representation will naturally be increasedwhen the risk of making that decision is exaggeratedby the spectre of an unbreakable commitment. Simi-larly, presenting the decision to vote for union repre-sentation as irreversible also affects the employees'ability to evaluate other election propaganda. Em-ployer suggestions as to the deficiencies of union rep-resentation which otherwise might be dismissed inlight of the opportunity to later oust the union ifthose allegations prove to be true are not so easilydisregarded when that opportunity does not exist.Finally, as a part of one of Respondent's centralthemes in the speech this misrepresentation is espe-cially influential. Hennessey's concluding message isthat the employees should give management anotheryear without the Union. This appeal is clearly moreattractive in the context of the distorted picture of thealternatives that Respondent had presented to theemployees: one more year with management or for-ever with the Union.The second objectionable passage involved therights of employees to communicate with their em-ployer once they are represented by a union.A union is nothing more than an outsider.When this outsider comes on the scene the em-ployees lose all rights for direct communicationwith the Company.The Regional Director found that this statement mis-represented the rights provided in Section 9(a) of theAct. Respondent contends that Board precedent haspermitted similar and stronger statements by otheremployers.7unambiguously conveys the impression that the employee's choice of repre-sentative is irreversible.I The cases cited by Respondent are not dispositive of the issue before usfor two reasons. First, Hennessey's statement is stronger and broader thanany statement in those cases. His comments were in complete contradictionto the right provided by statute. His misrepresentation was unambiguouslyextreme both in stating individual rights were completely eliminated and inextending this restriction generally to communication with the employer.Second, none of the cases cited by Respondent nor related precedent specif-ically address the issue which is presented here. In those cases, the Boardanalyzed the statements, which described the right of individual employeesto directly communicate with their employer, in terms of whether the em-ployer was threatening to bar such access in retaliation for selecting unionrepresentation or whether the employer was merely predicting the futurereality of a grievance procedure once a union is involved. Compare Han-DeePak, Inc., 232 NLRB 454 (1977), and Graber Manufacturing Company., Inc.,158 NLRB 244, 246-247 (1966), enfd. 382 F.2d 990 (6th Cir. 1967); with(Continued)103 DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe first proviso to Section 9(a) of the Act em-phatically reserves to employees the right "to presentgrievances to their employer and to have such griev-ances adjusted, without the intervention of the bar-gaining representative." Hennessey's statement flatlydeclares otherwise stating that "all rights for directcommunication" (emphasis supplied) are lost. Thus,we agree with the Regional Director that Hennessey'sstatement constitutes a misrepresentation involving asubstantial departure from the truth.That this misrepresentation is one which could rea-sonably be said to have a significant impact on theelection is also clear. By its very nature, a representa-tion election involves the decision whether to sacrificecertain individual rights and interests in favor of col-lective action and representation by a union. Cer-tainly the extent to which the Act has preserved therights of individual employees even after a union hasbeen selected is a matter of great concern to the em-ployees in the process of making that decision. Thus,Respondent's misrepresentation impacts directly onthe employees' evaluation of an important consider-ation in the election by erroneously exaggerating theextent to which the employees lose their individualrights to the collective representative.The final objectionable passage purported to de-scribe the union-security provision that the unionwould be likely to demand:Worzalla Publishing Co., d/b/al National Bookbinding Co., 171 NLRB 219,220 (1968), and Westmont Engineering Co., 170 NLRB 13 (1968). In thosecases in which the statements were found to constitute threats, the Boarddetermined that by distorting the employees' right under Sec. 9(a) of the Actthe employer was not simply describing the future, but instead was implicitlyindicating that, regardless of the statutory right, it would deny the employeesthe benefit of direct access if they chose union representation. See CosmoGraphics, Inc., 217 NLRB 1061, 1065 (1975); Jacob Wiesel d/b/a SaticoyMeat Packing Co., 182 NLRB 713, 714 (1970); Tunica Manufacturing Com-pany, Inc., 182 NLRB 729, 740 (1970); Henry I. Siegel Co., Inc., 172 NLRB825, 837 (1968), enfd. in pertinent part 417 F.2d 1206, 1215 (6th Cir. 1969).Bradenburg Telephone Company, 164 NLRB 825, 833-834 (1967), enfd. inpertinent part 408 F.2d 377 (6th Cir. 1969). However, in the absence of otherevidence of coercion, the Board has been reluctant to find similar statementsto constitute coercive threats. See Allied Stores of New York, Inc., d/b/aGertz, 197 NLRB 718, 723 (1972); C K Coal Company, 195 NLRB 1038,1039 (1972); Bostitch Division of Textron, Inc., 176 NLRB 377, 379 (1969);but see James Hotel Company, a Corporation d/bla Skirvin Hotel and SkirvinTower, 142 NLRB 761, 763 (1963) (statement was not as strong a misstate-ment of the law).In none of these decisions did the Board consider, as we are asked to do inthis case, whether the statement, even if not a threat, was objectionable inview of the standards of conduct for campaign statements set forth in Holly-wood Ceramics, supra, and recently reaffirmed in General Knit, spra. Al-though clearly interrelated in this case, the determination of whether a state-ment constitutes a threat or an objectionable misrepresentation involvesdifferent inquiries and reflects different concerns. In the former analysis, thefocus of consideration is whether the employees' free choice has been inter-fered with by improperly attaching a penalty to the exercise of that choice.In the latter approach, however, the question is whether the employees' freechoice has been interfered with by the improper misrepresentation of somefact on which the employees might base their choice. Thus, that statementsin the cases relied on by Respondent were found not to be threats to with-draw the benefit of direct access to management is not dispositive of the issuehere since it is the distortion of relevant information that constitutes theinterference in this case and not the implied threat of retaliatory action.If the union is elected, there are usually twothings that they go after:1. The first thing they go after is a closedshop. Closed shop means that the Companyagrees that no non-union (Non-excluded) em-ployees will be employed by the Company-thateveryone is union.The Regional Director found that this statement con-stitutes a material misrepresentation since "presum-ably the Petitioner would not seek an unlawful unionsecurity contractual provision-i.e., a 'closed shop.' "Respondent argues that the use of closed shop is lay-man's terminology for a permissible union-securityprovision and that Board precedent has found the useof the term unobjectionable.Contrary to Respondent's characterization, how-ever, the statement in this case went beyond merelyreferring to a permissible union-security provision asa closed shop.8Hennessey's statement warns clearlythat only union people will be employed by Respon-dent under the closed shop. Of course, this represen-tation is substantially incorrect in two important re-spects. First, new employees need not be unionmembers and are entitled to a 30-day grace periodbefore being required to pay any dues or fees. Second,all employees are only required to meet their financialcore obligations and need not become members of theUnion. Thus, we conclude that Hennessey's state-ment is a substantial misrepresentation.9We also agree with the Regional Director's judg-ment that such a misrepresentation could reasonablybe said to have a significant impact on the election.The implication of Hennessey's statement is that theUnion will seek a closed-shop provision under whichan employee would lose his job if he insisted on hisright to refrain from becoming a union member. Thismisstatement leaves the impression with the employ-ees that if they exercise a protected right they risklosing their jobs. Accordingly, we conclude that theemployees are likely to be influenced by it.In summary, these misrepresentations distorted theconsequences of voting for the Union. The employeeswere left with the impression that a vote for a union isirreversible, that once a union is selected the employ-' On this basis, the case cited by Respondent, Pollock Mill Co., 104 NLRB227, 230 (1953), is distinguishable.I The degree of misrepresentation is increased by Hennessey's subsequentstatements concerning the dues-checkoff authorizations:2. The second thing the union goes after is a simple thing called duescheck-off. This simply means that the Company will take out of yourcheck any dues, fines, or assessments, as defined by the union, withoutquestion.By not indicating that dues-checkoff provisions are voluntary and by statingthat fines and assessments will be collected through the checkoff, Hennesseyimplied that employees will automatically be subject to union discipline asenforced through fines and assessments. Thus, his comments reinforced theimpression left by his closed-shop remarks that actual membership in theunion will be required as a condition of employment.104 ROBBINS & MYERS, INC.ees are excluded from contact with the employer, andthat the employees' job security is dependent on fullunion membership and thus is subject to union disci-pline. The misrepresentations came from a crediblesource, Respondent's president, and were made toseveral groups of employees comprising a large ma-jority of the unit populations and occurred the daybefore the election at a time when the Union did nothave an opportunity to make an effective responseand when the impact of the statements would begreatest.Although we recognize that in some circumstanceseach of the misrepresentations made here might notwarrant setting aside the election, we conclude that inthis case, for the reasons stated above, these misrepre-sentations occurring together are a proper basis forsetting aside the second election. Accordingly, wehereby reaffirm our prior findings that the Union wasproperly certified and that Respondent violated Sec-tion 8(a)(1) and (5) by its refusal to bargain.'l In its defense to the Union's Objection 2, Respondent indicated thatHennessey spoke to most of the employee complement the morning of theday before the election.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board hereby affirms as its Order the Orderheretofore entered in this proceeding on October 21,1976.MEMBER PENELLO, dissenting:I find no grounds for setting aside the second elec-tion on the basis of the three alleged misrepresenta-tions." As noted in my dissenting opinion in GeneralKnit of California, Inc., 239 NLRB 619 (1978), I ad-here to the sound principles of Shopping Kart FoodMarket, Inc., 228 NLRB 1311 (1977). Accordingly, Iwould overrule the Union's Objection 5, certify theresults of the second election, and dismiss the com-plaint in its entirety." Although the statements found objectionable by the majority were notspecifically alleged as such in the Union's Objection 5, 1 nevertheless agreewith the majority that those statements were properly before the RegionalDirector and the Board since other portions of the same speech were thesubject of specific objections. See my concurring opinion in American SafetyEquipment Corporation, 234 NLRB 501 (1978).105